DETAILED ACTION
Summary
This is the first action on the merits for application 16/937640 filed July 24, 2020.
This application claims priority to provisional document 61/708234 filed October 1, 2012 and is a continuation of application 14/043,090, now patent 10,727,779.
A preliminary amendment was filed August 10, 2020 amending claims 1-4, 6, 7 and 11, cancelling claims 5, 8 and 9 and adding claims 12-16.
Claims 1-4, 6, 7 and 11-16 are pending and are considered on the merits herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2 and 4 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by GANGEMI (US PG PUB 2012/0240490).
Regarding claim 1, GANGEMI teaches a solar module (figures 1-3, 8, 9 and 13) comprising:

wherein the side edges (42/46) of the frame are configured to overlap with at least one adjacent side edge of at least one additional frame (paragraph 81 and abstract);
a solar element (102) adapted to generate electrical power from sunlight and mounted to the top surface of the frame (figure 9 shows mounting over the frame of figure 8), the solar element having an upper surface (upper surface of 102 in figure 9 for example); and
wherein the top surface of the frame (10) defines a water shedding surface (abstract and paragraph 64 stating, “brackets…provide water preclusion” and panel “to shed water”) below the solar element (wherein the bracket below the panel 100 of figure 13 provides shedding capabilities for example) for directing water away from the roof (abstract and paragraph 64).

Regarding claim 2, figures 3 and 13 shows the installation solar element (102/100) on the top surface of the frame (10) between side edges (42/46).  The use of the same alignment within each panel would allow for similar alignment in adjacent elements within their own framing as shown in the figures.

Regarding claim 4, paragraph 7 details the use of an inverter present directly below the frame.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6 and 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GOEBBELS (FR 2969190 A1), in view of GRIECO (US PG PUB 2013/0014455).


While GOEBBELS teaches the installation of the frame onto a roof with shingles removed on page 3, lines 103-105, GOEBBELS is silent to the frame’s support on a roof deck.

GRIECO teaches a roofing panel installation, just as in GOEBBELS, as discussed in the abstract.  GRIECO teaches the installation of the panel onto an exposed roof deck support, just below the removed shingles, in paragraphs 63 and 64.  Also, GRIECO’s installation of the framing of the panel onto the roof deck enables an additional layer of waterproofing to be present, enabling further waterproofing of the roof, a key element of roofing installations.

At the time of invention, it would have been obvious to install the frame member of GOEBBELS onto a roof deck, as in GRIECO, as the removal of shingles (which GOEBBELS teaches to be the installation method) exposes the roof deck for installation.  In addition, the installation of the frame members of GOEBBELS on the waterproofed roof deck of GRIECO enables an additional layer of support for the frame elements and further waterproofing capabilities for the building below.

Regarding claim 2, figure 3 of GOEBBELS shows the installation solar element (15) on the top surface of the frame (5, wherein the peaks provide the installation surface) between side edges.  The use of the same alignment within each panel allows for similar alignment in adjacent elements within their own framing as shown.

Regarding claims 3 and 14, GRIECO teaches the use of a water barrier layer on the deck under the frame in paragraph 64 to impart more water protection.

Regarding claim 4, GRIECO teaches the use of an inverter (36) on the front of the frame (14).  It would be obvious to utilize an inverter on the frame of the panel as it provides conversion of the power generated from the solar cells from DC to useable AC, as discussed in paragraph 39.  The inverter present on the front of the frame further provides an ease of access making its use thereon obvious.

Regarding claim 10, figure 1 of GOEBBELS shows the recessing or valleys created in the side portions D that will overlap the adjacent recesses when overlapped, just as in the instant claim detail.

Regarding claim 11, page 6, lines 219-221 of GOEBBELS details the use of a metal frame.



Regarding claim 15, figures 2 and 3 of GOEBBELS shows the use of overlapping joints to couple frames above and to the sides of the frame.
Claims 7 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GOEBBELS, in view of GRIECO.  KOBAYASHI (US PG PUB 2007/0131273) is cited as evidence herein.
Regarding claims 7 and 16, GOEBBELS teaches the use of a stainless metal frame, including aluminum, on page 6, lines 219-221.  KOBAYASHI teaches the use of a stainless metal material, such as aluminum, to have strong resilient properties, in paragraph 48.  For this reason, modified GOEBBELS is interpreted to teach a frame made of resilient material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CRASNIANSKI (US PG PUB 2011/0302859) is directed to the state of the art of solar modules with water diversion.
IWASAKI (JP 11107472, English machine translation attached) is directed to a device with a lower frame water diversion system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        03/24/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721